Title: To Thomas Jefferson from George Thompson, 2 June 1825
From: Thompson, George
To: Jefferson, Thomas


                        My Dear Sir,
                        
                            Shawanee Springs, Mercer County, Kentucky
                            2d June 1825
                        
                    Upwards of thirty years have passed over our heads since I had the pleasure of seeing you, & since we have had any direct correspondence. In the mean time you have been acting such a conspicuous and interesting part on the great theatre of the World that perhaps at the first moment you will hardly recollect me as an old Virginia and Charlottesville acquaintance. I have frequently thought of writing to you. Permit me now to take that liberty.I have just returned home, after being nearly four days in company with my old acquaintance & friend Genl La Fayette. We spoke of you many times. For several years past I have had it in contemplation to make a visit to Virginia, in order once more to see you, Mr Madison & the other few survivors among my old acquaintances; but beleive I am now too old to undertake so long a Journey. It is therefore probably I shall never, never see you again. Forty six years ago I voted for you as Governor. From that day to the present time I have received your Politicks as my Creed. Between sixty and seventy years I have been acquainted with you; and still I am told you are well & hearty, upwards of eighty years old, still doing all the good you can for the Human family, doing business as well as when you were a young man. I am nearly seventy years  old & am told I look young for that age, but they say you look younger than I do. I am living on a very healthy place, rich land and fine water. I am still fond of fine horses & large crops of Tobacco. I am much pleased with a park I have, containing Buffaloe, Elk & deer. I have the Buffalo full blood, half blood & one fourth. I had formerly been told that the Buffalo & common cow would have a breed of the Mule kind. This is a mistake. The half blood go on and breed. This half or mixed breed, is larger & stronger than either of the original animals. The people of the West have been exceedingly gratified by the Visit of the “Nations Guest,” and he appears to be delighted with the prospects which are opening on this side of our Wonderful Empire. My dear Sir, what a great Nation we are becoming! The Happiest People on the globe we ought to be, and will be, if our Childrens Children will take care to preserve in their purety those sacred principles of rational Liberty, established by the Sages of our Revolution, the brightest Constitution of great & good men that any Country on Earth ever possessed at one time. Kentucky is one of the finest countries in the World. Providence has been abundantly kind to us. I am sorry to add, that we are making ourselves unhappy and our prosperity, is for a time beclouded by the unsettled & mortifying state of our home politicks. Have you heard the particulars of our difficulties and our squables? We have been cursed for four office years with a paper currency, depreciated to two for one. This you know is of itself always paralising to the energies & resources of any country. You have probably been informed of the fuss we have had and still have about a course of legislation called the “Relief system.” This has consisted of a series of delay laws in favour of Debtors.  In this course one measure has been the institution of a “Commonwealth Bank,” the state the only stockholder, from which issued our present currency. To prop up the credit of its notes and force them into circulation it was thought necessary to pass the “Endorsement laws:” for the Government deposited no actual Metallic Capital, but only pledged its stock (say half a Million) in a former Bank, then not able to redeem its notes, and some contingent funds to be derived from the sale of vacant lands &c. These endorsement laws required of every Plaintiff in an execution to “endorse” that he would receive this paper at par, or there should be a replevin of two years,  even if the debt had been previously replevied. At the expiration of these two years, upon the issue of another execution, property taken is to be valued, and not to be sold, unless it command three fourths of the valuation, which I am told is generally made in Commonwealths paper. Delivery Bonds might likewise be given in the mean time, and upon failure, the lawyers say a new suit must be commenced, and the same round might be pursued for ever, unless the paper should be  received. Some two or three years since, a Creditor, who had been trying anxiously to collect a debt, due a long time, finding his Debtor, after various Shifts (perhaps several replevins) had resorted to this “endorsement course,” made the point before the State Circuit Court, that it violated that section of the Constitution of the U.S. which forbids the emission of Bills of Credit by any state, and the passage of laws making any thing but Gold and Silver a tender in payment of Debts, or “impairing the obligation of Contracts” &c. The Circuit Judge sustained the objection and declared the Endorsement laws unconstitutional, null & void. Great excitement was produced among the “relief party,” and the Legislature being in session an attempt was made (but failed) to remove the Judge from office. The Suit was taken up to our Court of Appeals, and the three Judges, men of the most unblemished characters, and highly respectable for Talents after an elaborate argument and mature deliberation unanimously affirmed the decision of the Court below. From that time we have been in an uproar. The dominant party (amongst whom are some men of great popularity but who are deeply in Debt) resolved to break these Judges, and even, I fear, to prostrate the Judicial Department of the Government, sooner than be checked in their “relief measures.” Our state Constitution, you must have observed, divides the powers delegated by the People, among the several bodies of Magistracy, almost in the very words, I beleive, used by you in your Sketch of a Constitution in 1783. And your doctrine that the “concentration of these powers in the hands of either department is the very definition of Despotism &c” had formerly been held sacred amongst us here. Now, that “that government is freest where the Legislative power is least restrained,” that “the Legislature is the People, and the People are omnipotent” that, “the Majority rule, and the Minority have no rights” that “when Judges pronounce legislative acts unconstitutional and disregard them, those Judges  are Kings” and the like, have become the fashionable themes for declamation. Our Court of Appeals is esstablished by the Constitution. The Judges hold their offices “during good behaviour;” but are removal by impeachment; or by address from the General Assembly to the Governor, provided two thirds of each house concur in such address, and enter on their Journals the cause  or causes of the removal. The Party, having made violent exertions to procure the election of two thirds of the last legislature in favour of removing the Judges, found upon counting noses at the session that they were disappointed. Determined, however, to atchieve their object at all events, they took a near cut, never before dreamed of; and passed a law by the ordinary Majorities  abolishing the Court of Appeals, taking their offices from the Incumbents, restoring the Court in the same law, and four of the Judgebreaking Party were smugly seated on the Bench with increased salaries. The old Judges had no trial. They consider themselves not constitutionally removed, but have met and adjourned several times, and mean to hold on till the People shall decide: The new ones also are holding their terms. You will readily perceive what the point is, on which will turn our Elections of this summer, the first Monday in august. Great excitement exists. The “Relief Party” are playing off  many inflammatory pieces over the signatures of “Patrick Henry,” of “Jefferson,” of “Madison,” and others of our most admired and beloved great men. The People, taken collectively, are always honest to themselves, and those of Kentucky, I think, are as intelligent as our brethren in any other State; but they are at this time very much bewildered & in my opinion misled. There are not wanting men who boldly say, that although the proceeding of the legislature was contrary to the Constitution, yet that an Instrument of that kind was never intended to contravene the wishes of a Majority expressed by their representatives. In short that the will of a Majority in the Legislature is at all times paramount to the Constitution. When we  endeavour to represent to them the danger of establishing Legislature omnipotence upon the ruins of the Constitution & the Judiciary, and among others cite your opinions expressed in your “Notes on Virginia” they insist that you have in effect renounced them, and show your letter to a Mr Jarvis, and another dated July 2d 1822 to Majr Barry of this country, as evidence of the fact. In no part of the Union was your administration more popular than here, nor is your name  any where more venerated. They are therefore able to use those letters among the People with great effect. How much, My Dear Sir, I should be gratified, to have a few hours conversation with you upon these subjects. Whatever anxiety you may justly feel for the preservation of State rights & Sovereignty against the danger of too great an accumulation of Power & Influence in the Judicial as well as the other Departments of the National Government (and to this  object I have thought your views were particularly directed when you wrote those letters) Yet I know you would not recommend to any State to do without a Constitution, or to disregard it, or to forget the safety and importance of Checks & Balances.I have troubled you with a much longer letter than I at first intended. Excuse me. The young folks would say, it is an indulgence of the garrulity of old age. It may be so. But still I can’t stop till I tell you something more about my own domestic situation, beleiving you will be pleased to hear it is a happy one. I have a good Estate; in this country considered rather a large one. Am not in Debt. Have one son, an only child, “in whom I am well pleased.” He has a family, a fine wife & six lovely children. I think sometimes when they are around me the very loveliest in the world.—In this little Commonwealth the evening of my life is blessed with the respect & affection of its member, as is yours, by the respect & affection of your American family—I am done.—Might I presume, as an old acquaintance, to request the favour of you at some leisure hour, early as convenient, to write me half a dozen lines in answer to this letter, with permission to show them to my neighbors? If you do, direct to Harrodsburg, Kentucky, which is the nearest Post office.Accept my warmest wishes for your happiness in Time & Eternity.I am My Dr Sir, with the highest respect and most sincere regard Yr old friend, & mo Obt Servt
                        Geo. Thompson
                    